WALTER M. ELSWICK, Judge.
The facts set forth in each of these seven claims show that each of these claimants request the court to reopen a state compensation claim embraced within the provisions of chapter 23 of the code of West Virginia, and these claims are considered together. Chapter 20, section 14 of the acts of the Legislature of 1941, code chapter 14, section 14, provides that the jurisdiction of the state court of claims shall not extend to any claim for a disability or death benefit under chapter 23 of the code of West Virginia dealing with workmen’s compensation claims as well as providing for remedies thereunder. All of these claims falling within the remedial provisions of chapter 23 as appears from the facts stated in the petition of each of said claimants the court finds that it does not have prima facia jurisdiction and declines to docket for hearing each of said claims, and it was so ordered.